[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
In this appeal, defendant-appellant Elisha Jordon challenges the sentences imposed in connection with his conviction on sixteen counts of forgery and one count of theft.  He asserts that the record does not support the maximum and consecutive sentences that the trial court imposed.  We disagree.
The record reflects that the trial court complied with the requirements of R.C. Chapter 2929 in sentencing Jordon.  The court's "felony sentencing findings" reflect that the court made findings under R.C.2929.13(B) to support its imposition of prison terms for the fifth-degree felonies; under R.C. 2929.14(B) to support its imposition of more than the minimum prison terms; and under R.C. 2929.14(E)(4) to support its imposition of consecutive sentences.  Moreover, the trial court's verbal comments at Jordon's sentencing hearing provided support for its imposition of maximum prison terms under R.C. 2929.14(C), as well as explaining the court's rationale for imposing maximum and consecutive sentences, as required under R.C. 2929.19(B)(2)(c) and (d).  Given this, and given that there is support in the record for these determinations, we reject Jordon's assignment of error and affirm the trial court's judgment.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Doan, P.J., Hildebrandt and Sundermann, JJ.